Citation Nr: 0535104	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

Although the veteran was issued a statement of the case in 
May 2005 with respect to entitlement to an increased 
disability rating for post-traumatic stress disorder (PTSD), 
his representative informed VA in June 2005 that the claimant 
was not pursuing appellate review of the increased rating 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that within 90 days of certification of the 
case to the Board, the veteran submitted additional evidence 
to the RO, consisting of an October 2005 statement by a VA 
physician cosigned by a social worker.  The RO forwarded the 
evidence to the Board in November 2005.  The evidence was 
not, however, accompanied by a waiver of initial RO 
consideration.  Accordingly, this case must be remanded for 
the RO to consider, in the first instance, the October 2005 
statement.  38 C.F.R. § 20.1304(a) (2005).

The veteran contends that his post-traumatic stress disorder 
has rendered him unable to obtain or maintain gainful 
employment.  His PTSD is currently rated as 70 percent 
disabling.  His other service-connected disorders include 
back disability and postoperative residuals of a left arm 
cyst, each evaluated as noncompensably disabling.

The record reflects that the veteran has been self-employed 
as a painter for a number of years.  He was last examined in 
connection with this claim in July 2000.  At that time the 
examiner, a psychologist, diagnosed PTSD and assigned a 
Global Assessment of Functioning score of 35.  She concluded 
that his ability to work was seriously compromised, and 
essentially noted that he was limited to working around 10 
hours in a week.

VA treatment records on file show that the veteran continues 
to work as a painter.  He reports that he nevertheless works 
inefficiently as a painter because of his PTSD, and that he 
is assisted in his work by a relative.  In an October 2005 
statement, his treating psychiatrist indicated that the 
veteran had severe PTSD which caused significant limits in 
the ability to function both socially and occupationally.

Given that the veteran was last formally examined in 
connection with this claim more than five years ago, and in 
light of his continued employment since, the Board is of the 
opinion that further VA examination is warranted.  In 
addition, the Board is of the opinion that he should be 
scheduled for a social and industrial survey to obtain 
additional opinion evidence as to whether his service 
connected disabilities alone preclude him from securing or 
following a substantially gainful occupation.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2005).

The Board also notes that the veteran argues VA should not 
consider his gross earnings from his painting business in 
determining whether he is employable, but rather should 
consider only his net earnings after business expenses.  In 
support of his contention he has submitted state tax forms 
for 2001, 2002 and 2004, and Schedule C of his federal tax 
return for 2000.  On remand the RO should invite the veteran 
to personally submit copies of Schedule C of his personal 
Federal tax returns for 1999, and for 2001 through 2005; as 
well as the appropriate state tax forms for 1999, 2000, 2003 
and 2005.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should invite the veteran 
to personally obtain and personally 
submit any state and/or Federal tax 
returns showing his claimed income 
and expenses for the years 1999 
through 2005.  The veteran is not 
obligated to submit this evidence, 
but it may be helpful in 
substantiating his claim.

2.  The veteran should be afforded a 
VA social and industrial survey to 
assess his employment history and 
day-to-day functioning in light of 
his service connected disorders 
alone.  A written copy of the report 
should be inserted into the claims 
folder. 

3.  Thereafter, the RO should 
schedule the veteran for a VA 
psychiatric examination to be 
conducted by a psychiatrist who has 
never previously examined or treated 
the appellant to determine the 
impact of his service-connected PTSD 
on employability.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for 
psychiatric disorders the examiner 
is to provide a detailed review of 
the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD.

The examiner should be requested to 
provide an opinion as to whether 
PTSD renders the appellant unable to 
secure or follow a substantially 
gainful occupation.  The rationale 
for all opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.

4.  The RO should also schedule the 
veteran for a VA general medical 
examination by a physician with 
appropriate expertise to determine 
the impact of the appellant's 
service-connected back disability 
and postoperative residuals of a 
left arm cyst on his employability.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for back disorders and 
scars the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any back disability and 
postoperative residuals of a left 
arm cyst.  The examiner must opine 
whether the veteran's service-
connected back disorder and/or 
postoperative residuals of a left 
arm cyst renders him unable to 
secure or follow a substantially 
gainful occupation.  

The rationale for all opinions 
expressed should be provided.  The 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional 


evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

